Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 13, 2017

The Court of Appeals hereby passes the following order:

A17A0742. BENJAMIN BIRBECK v. STATE OF GEORGIA.

      Upon motion by the appellant, with the agreement of the appellee, this case is
hereby REMANDED to the trial court to allow it to correct and substitute a new
written sentencing order, after which the appellant may file a new Notice of Appeal
within thirty (30) days thereof, if he so desires.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/13/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.